DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims
This Office Action is in response to the application filed on 7/28/2022.  Claims 1-2,4,6-10,13-15,18 and 20 are presently pending and are presented for examination.

Allowable Subject Matter

Claims 1-2,4,6-10,13-15,18 and 20 are allowed.
The following is a statement of reasons for reasons for allowance:  

Regarding independent claim(s) 1,  although the prior art discloses a wireless charging system for charging a chargeable electrical energy source for aerosol-generating articles, comprising:  a charging device comprising a planar flat transmitter coil, a wirelessly chargeable electrical energy source comprising an electrical energy storage arranged in the interior of a tubular sleeve, and a tubular receiver coil connected to the electrical energy storage, wherein the tubular receiver coil has a longitudinal axis and is arranged in a charging position relative to the planar flat transmitter coil, wherein in the charging position the longitudinal axis of the tubular receiver coil overlaps and extends in a plane parallel to the planar flat transmitter coil as well as in a radial direction of the planar flat transmitter coil. The tubular receiver coil is wound around the tubular sleeve and comprises two receiver coil portions spaced from one another, wherein the first receiver coil portion is wound in one direction and the second receiver coil portion is wound in an opposite direction, the prior art of record does not disclose or teach the combination of:

“wherein the tubular sleeve comprises three separate individual tubular sleeve portions, a first tubular sleeve end portion, a second tubular sleeve end portion, and an intermediate tubular sleeve portion arranged between the first and second tubular sleeve end portions, wherein the first tubular sleeve end portion, the intermediate tubular sleeve portion and the second tubular sleeve end portion are arranged along a tubular sleeve longitudinal axis, wherein the first tubular sleeve end portion and the intermediate tubular sleeve portion as well as the intermediate tubular sleeve portion and the second tubular sleeve end portion are spaced from one another by an annular gap, wherein the annular gap has a predetermined width configured to prevent magnetic flux from entering the interior of the tubular sleeve, wherein further the first receiver coil portion having the first winding direction is wound around the first tubular sleeve end portion while the second receiver coil portion having the second
winding direction opposite to the first winding direction is wound around the second tubular sleeve end portion.”

Regarding independent claim(s) 9,  although the prior art discloses a method for the wireless charging of a chargeable electrical energy source for aerosol-generating articles, the method comprising providing a charging device comprising a planar flat transmitter coil, providing a wirelessly chargeable electrical energy source comprising an electrical energy storage arranged in the interior of a tubular sleeve, and a tubular receiver coil connected to the electrical energy storage, wherein the tubular receiver coil has a longitudinal axis and is arranged in a charging position relative to the planar flat transmitter coil, wherein in the charging position the longitudinal axis of the tubular receiver coil overlaps and extends in a plane parallel to the planar flat transmitter coil as well as in a radial direction of the planar flat transmitter coil. The tubular receiver coil is wound around the tubular sleeve and comprises two receiver coil portions spaced from one another, wherein the first receiver coil portion is wound in one direction and the second receiver coil portion is wound in an opposite direction, the prior art of record does not disclose or teach the combination of:

“wherein the step of providing a wirelessly chargeable electrical energy source further comprises providing a wirelessly chargeable electrical energy source in which the tubular sleeve comprises three separate individual tubular sleeve portions, a first tubular sleeve end portion, a second tubular sleeve end portion, and an intermediate tubular sleeve portion arranged between the first and second tubular sleeve end portions,
wherein the first tubular sleeve end portion, the intermediate tubular sleeve portion and the second tubular sleeve end portion are arranged along a tubular sleeve longitudinal axis, and wherein the first tubular sleeve end portion and the intermediate tubular sleeve portion as well as the intermediate tubular sleeve portion and the second tubular sleeve end portion are spaced from one another by an annular gap, wherein the annular gap has a predetermined width configured to prevent magnetic flux from entering the interior of the tubular sleeve, and wherein further the first receiver coil portion having the first winding direction is wound around the first tubular sleeve end portion while the second receiver coil portion having the second winding direction opposite to the first winding direction is wound around the second tubular sleeve end portion.”

Regarding independent claim(s) 14,  although the prior art discloses a wirelessly chargeable heating device for aerosol generating articles comprising: a tubular housing comprising a cavity for accommodating an aerosol-forming substrate, a heater arranged in the tubular housing, a wirelessly chargeable electrical energy source connected to a tubular receiver coil and arranged in the tubular, the tubular receiver coil having a longitudinal axis and is arranged in a charging position relative to a planar flat transmitter coil such that in the charging position the longitudinal axis of the tubular receiver coil overlaps and extends in a plane parallel to the planar flat transmitter coil as well as in a radial direction relative to the planar flat transmitter coil. The tubular receiver coil is wound around the tubular sleeve and comprises two receiver coil portions spaced from one another, wherein the first receiver coil portion is wound in one direction and the second receiver coil portion is wound in an opposite direction, the prior art of record does not disclose or teach the combination of:

“wherein the tubular sleeve comprises three separate individual tubular sleeve portions, a first tubular sleeve end portion a second tubular sleeve end portion, and an intermediate tubular sleeve portion arranged between the first and second tubular sleeve end portions, wherein the first tubular sleeve end portion, the intermediate tubular sleeve portion and the second tubular sleeve end portion are arranged along a tubular sleeve longitudinal axis, wherein the first tubular sleeve end portion and the intermediate tubular sleeve portion as well as the intermediate tubular sleeve portion and the second tubular sleeve end portion are spaced from one another by an annular gap, wherein the annular gap has a predetermined width configured to prevent magnetic flux from entering the interior of the tubular sleeve, wherein further the first receiver coil portion having the first winding direction is wound around the first tubular sleeve end portion while the second receiver coil portion having the second winding direction opposite to the first winding direction is wound around the second tubular
sleeve end portion.”

Dependent claims 2,4,6-8,10,13,15,18 and 20 are allowable for the reasons set forth supra with respect to the independent claims from which they depend.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	
				Conclusion and related art

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYNESE V MCDANIEL whose telephone number is (313)446-6579.  The examiner can normally be reached on M to F, 9am to 530pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on 5712722312.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TYNESE MCDANIEL/
Examiner, Art Unit 2859



/DREW A DUNN/Supervisory Patent Examiner, Art Unit 2859